Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 13, 2020.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 13, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0149350 A1), in view of Gell et al (US 2017/0026263 A1).
	As per claim 1, Chen discloses:
	- a processor-implemented method for replication continued enhancement of data from a production site to an alternate site, the method comprising (method of replication data between local device (i.e. production site) to remote device (i.e. alternate site), Para [0007]-[0008], method implemented by a processor, Para [0009]), 
	- identifying a plurality of data to be replicated in the production site (identifying data to replicate to a remote device, Para [0036], Fig. 1, 3), 
	- identifying one or more replication links (network path (i.e. replication link) between local device and network device for data replication is identified, Para [0039], Fig. 3), 
	Chen does not explicitly disclose splitting the plurality of data into a plurality of blocks based on limitations of the one or more replication links. However, in the same field of endeavor Gell in an analogous art discloses splitting the plurality of data into a plurality of blocks based on limitations of the one or more replication links (breaking the file into sequence of block (i.e. splitting the data into plurality of blocks), Para [0065]), 
	Chen does not explicitly disclose and organizing each block within the plurality of blocks to be sent over the one or more replication links in an order based on a Bagging with Random Forest algorithm coupled with an ontology evaluation algorithm. However, in the same field of endeavor Gell in an analogous art discloses and organizing each block within the plurality of blocks to be sent over the one or more replication links in an order based on a Bagging with Random Forest algorithm coupled with an ontology evaluation algorithm (algorithm to identify the link to replicate the data based on bandwidth, cost, size of data block, etc., [0138], [0242]-[0050], Para [0349]-[0352], Fig. 12). Examiner broadest reasonable interpretation: according to applicant’s specification Para [0014]-[0016], Bagging with Random Forest algorithm and ontology evaluation algorithm are used to measure the bandwidth to replicate data to each of the replication link based on size, time it took to replicate the data block. Accordingly, Gell teaches such algorithm to calculate the cost, bandwidth needed to replicate the data block from local storage to remote storage, as claimed. 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the teaching of Gell by modifying Chen such that data replication analysis of Chen to detect a specific replication link for replicating a block of data using the algorithm to detect a replication link of Gell for efficiently replicating of data. Person of the ordinary skill in the art would have make that modification because of cost effective way of replicating data between local and remote storage.  
	As per claim 2, rejection of claim 1 is incorporated, and further Chen discloses:
	- wherein the Bagging with Random Forest algorithm coupled with the ontology evaluation algorithm use a data sample of bandwidths of each of the replication links (data sample for bandwidth measurement, Para [0058]-[0059]).
	As per claim 5, rejection of claim 1 is incorporated, and further Gell discloses:
	- wherein each one of the plurality of blocks has a different size (data block with different size, Para [0056]).
	As per claim 6, rejection of claim 5 is incorporated, and further Gell discloses:
	- wherein the size of each block is based on the one or more replication links (size based on bandwidth of the network link, Para [0213]).
	As per claim 7, rejection of claim 5 is incorporated, and further Gell discloses:
	- wherein the size of each block is determined by the Bagging with Random Forest coupled with ontology evaluation algorithms (algorithm to utilize block based on cost (i.e. size, bandwidth), Para [0173], [0213]).
	As per claim 8-9 and 12-14,
	Claims 8-9 and 12-14 are system claims corresponding to method claims 1-2 and 5-7 respectively and rejected under the same reason set forth to the rejection of claims 1-2 and 5-7 above.
	As per claims 15-16 and 19-20,
	Claims 15-16 and 19-20 are product claims corresponding to method claims 1-2 and 5-6 respectively and under the same reason set forth to the rejection of claims 1-2 and 5-6 above.
7.	Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0149350 A1), in view of Gell et al (US 2017/0026263 A1), as applied to claims 1, 8 and 15 above, and further in view of Meywers et al (US 2016/0149669 A1).
As per claim 3, rejection of claim 1 is incorporated,
Combined method of Chen and Gell does not explicitly disclose wherein the plurality of blocks comprise a checksum value, a header key and a footer key. However, in the same field of endeavor Meyers in an analogous art disclose wherein the plurality of blocks comprise a checksum value, a header key and a footer key (data chunk (i.e. data block) includes, checksum, header and footer, Para [0006], Para [0022], Fig. 3).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen, as previously modified with Gell, with the teaching of Meyers by modifying Chen such that checksum of a block is used to replicate the data to a from source to target device. The motivation for doing so would be transmitting large data file or data object to low speed processor in an increasing rate. 
As per claim 4, rejection of claim 3 is incorporated, 
Combined method of Chen and Gell does not explicitly disclose sending the plurality of blocks in the order via the one or more replication links; and causing the alternate site to validate each one of the plurality of blocks based on the checksum value. However, in the same field of endeavor Meyers in an analogous art disclose data chunk sent and received in an order, Para [0038]), and validating or verifying the data chunk based on data chunk, claim 1, Para [0006], [0018], [0022]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen, as previously modified with Gell, with the teaching of Meyers by modifying Chen such that checksum of a block is used to replicate the data to a from source to target device. The motivation for doing so would be transmitting large data file or data object to low speed processor in an increasing rate. 
As per claim 8-9 and 12-14,
	Claims 10-11 are system claims corresponding to method claims 3-4 respectively and rejected under the same reason set forth to the rejection of claims 3-4 above.
	As per claims 15-16 and 19-20,
	Claims 17-18 are product claims corresponding to method claims 3-4 respectively and under the same reason set forth to the rejection of claims 3-4 above.
			Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167